Per Curiam.
This appeal was taken from a judgment rendered on the pleadings in a suit between the parties concerning sundry shares of stock in certain ditch companies. The respective claimants asserted title as transferees and holders of the stock, without notation on the hooks of the company, and as attaching creditors levying the writ while the title stood on the books of the company in the name of the assignor. According to the construction of the statute concerning this matter, established by a recent decision of the Supreme Court, the judgment ought not to have been entered without a. disposition by either the court or a jury of some issues of fact raised by the pleadings.
Under these circumstances, the cause must he sent back for a trial of the issues, and a determination of the legal questions presented on this appeal must await that trial.
The cause wilj. he reversed and remanded.

Reversed.